 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    NORMAN DIXON,                                     No. 2:18-cv-1713-MCE-EFB P
12                       Plaintiff,
13              v.                                      ORDER
14    BARNES, et al.,
15                       Defendants.
16

17          Plaintiff is a California Department of Corrections and Rehabilitation (“CDCR”) inmate

18   proceeding without counsel in an action brought under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On July 30, 2019, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 33. Plaintiff has

24   filed objections to the findings and recommendations and defendants have filed a response

25   thereto.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire

28   file, the Court finds the findings and recommendations to be supported by the record and by
                                                       1
 1   proper analysis.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed July 30, 2019 (ECF No. 33), are ADOPTED
 4   IN FULL;
 5          2. Defendants’ motion to dismiss (ECF No. 25) is GRANTED;
 6          3. Plaintiff’s claims are DISMISSED with prejudice as time-barred; and
 7          4. The Clerk is directed to CLOSE the case.
 8          IT IS SO ORDERED.
 9   Dated: September 30, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
